The Chancellor :—The fact of adultery having been ascertained by the verdict on the feigned issue, the only question is as to the amount of alimony to be allowed. The usual course in such cases is to order a reference to ascertain, by the report of a master, the value of the defendant’s *property and what would be a suitable allowance. But as both parties have requested the court to settle the allowance to the wife from the fact now before it, I shall save the defendant the expense of a reference. I shall adopt his own estimate of the value of his property, $12,000, as proved by Joseph Gregory. As the defendant cannot marry again during the life of the complainant, and, therefore, will not want property for the support of a *276family, if the wife had been perfectly discreet, prudent and submissive to her husband, I should have allowed her half of this property.
Although there is no pretence for the charge made against her by the defendant, yet by going to England against his wishes, she exposed him to temptation, which has probably proved the destruction of their connubial happiness. Her indiscretions, too, after her return, were such at least as to produce remarks from her more discreet neighbors. Under these circumstances, she must be content to receive for her support for life an annuity equal to the value of one-third of his property, at six per cent. The amount already paid by the husband will probably cover her expenses and counsel fees over and above the taxable costs. There must be a decree for a divorce, and the husband must pay to the complainant’s solicitor the taxable costs, and must pay to her an annuity of four hundred dollars during her natural life, commencing on the 1st day of December, 1828, payable quarterly, and to be secured to her satisfaction. And if the parties cannot agree upon the manner in which the same is to be secured, it must be referred to a master to settle the manner in which the same is to be secured, and the place of payment, &c.